WITHER, District Judge.
[1] If it is made to appear that an alien, applying for admission to citizenship, has not behaved as a mán of good moral character while residing in the United States, the court, in the exercise of a sound discretion, may refuse his petition, notwithstanding the applicant's good behavior during the five years preceding Ills application. It is the duty of the court to determine, taking into account the whole career and conduct of the applicant, in so far as it is made to appear, whether such a one possesses the necessary qualifications, moral and otherwise, to entitle him to the rights of citizenship.
[2] The petitioner is a discharged convict, having on February 10, 18%, pleaded guilty to the charge of murder in the second degree, for which crime he was sentenced to imprisonment at hard labor for a period of 11 years and 6 months. The actual term of his imprisonment was about 9 years, and at the time of filing his petition he had been at liberty more than 5 years. Before the commission of the offense, and since, the conduct of the petitioner reveals no cause for *686censure, and if his personal welfare alone was entitled to consideration the conferring of the rights of citizenship might be considered as proper aid and encouragement. This matter, however, is not to be determined along such narrow lines. The evil resulting from such practice would immeasurably exceed the personal benefits conferred from such attempts at dispensing charity. Citizenship is not to be debauched by conferring on the criminal class its sacred privileges. The crime of which the petitioner admitted his guilt is so abhorrent to human nature and society that this court will not bestow on him the rights of an American citizen, notwithstanding the great liberality of our federal government.
The petition is dismissed.